Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Please note that there is no 35 U.S.C. 101 rejection, as the present claims recite similar subject matter to that of parent application 15/672193, in which no 35 U.S.C. 101 rejection is provided by either the Examiner or the PTAB.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims discussed below  parent application 15/672193, which was patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Comparing the present claims with those of parent application 15/672193 shows that the present applications recites substantially similar subject matter that constitutes double patenting. Specifically for claim 2: 
1. scanning a uniquely identifiable tag associated with a first product and following receipt of the first product from a shipping source, wherein the uniquely identifiable tag was associated with the first product at the time the first product was shipped, the tag concerning a second product or service that did not accompany the first product at the time of shipping 
This is simply a broader limitation of the second, third, and fourth limitation of 15/672193 which disclose a tag associated with a first product, the tag being part of a shipment, and the tag including information of a second product or service. 
2. sending indicia associated with the scanned uniquely identifiable tag to a server so that the server may retrieve offering information for the second product or service, wherein the second product or service is related to the first product. 
This is simply a broader version of the third limitation of the parent application which is polling computer providers for information based on the tag (i.e. indicia), the fourth limitation, which is receiving information about the second product or service.
3. receiving offering information for the second product or service from the server and receiving user input that authorizes ordering of the second product or service according to the offering information, the authorization allowing subsequent fulfillment of the second product or service based on the received user input. 
This is the same as the last limitation of the parent application which sends the information (advertisement information is the same as offering information) to a user device to allow for ordering of the second product or service. 
Claim 3 recites fulfillment information of the second product or service, which is the same as the last limitation of claim 1 of the parent application. 
Claim 4 recites receiving alert information and an alert based on identifying a provider that can fulfill the delivery. This is recited in claim 1 of the parent application because the tag that has upsell advertisement information specifically identifies a provider computer that is associated with a provider that can provide the product or service. This is sending alert criteria and receiving an alert based on the tag. 
Claims 5-8 are distinguishable from the parent application. 
The rest of the claims are mirror claims to those of 2-8. 
Allowable Subject Matter
In accordance with the PTAB decision mailed 11/13/2020, for the reasons set forth on Pages 3-6, the claims of this application constitute allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667